DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 09/08/2020, in which, claim(s) 1-20 are pending. Claim(s) 1, 9 and 17 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement except where lined through (Cite # 6 & 7 of page 1, apparently duplicate from Cite # 10 & 11 of page 2).

Drawings
The drawings filed on 09/08/2020 are accepted by The Examiner.

Examiner’s Note
Claim 17 recites “system comprising: … instructions that when executed by a processor” and has been analyzed for 35 U.S.C. 101. No 35 U.S.C. 101 deemed necessary since the processor is interpreted as hardware processor in order to “execute” instructions. Therefore the examiner has viewed the system as meeting 35 U.S.C. 101 eligibility requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 10,795,995.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of Patent 10,795,995.
Patent No. 10,795,995 (16/857,013)  
Instant Application No.(17/014,792) 
Claim 1. A method for feeding identification data of malicious creatives existing in internet advertisements to ad providers, the method comprising: 

receiving at a feeding computing device from client computing devices malicious code reports of attempted unwanted actions by malicious creatives of internet advertisements (ads) sent by the ad providers to webpages being displayed to users, the internet advertisements promoting goods and/or services, 
wherein executing each malicious creative in a browser activates an unwanted action attempt by malicious code; 
each malicious code report including a malicious code creative identification, 
pre-processing each malicious code report to create pre-processed malicious code reports by: 
storing the pre-processed malicious code reports in a searchable database, wherein storing includes: 
parsing each pre-processed malicious code report to extract the malicious code creative identification, and an ad provider identification for the malicious code; 
storing the parsed pre-processed malicious code reports in the searchable database, each parsed pre-processed malicious code report including the malicious code creative identification, the ad provider identification, and a timestamp of the unwanted action attempt; and 
feeding the stored parsed pre-processed malicious code reports to the ad providers based on the ad provider identifications of the stored parsed pre-processed malicious code reports.


receiving at a feeding computing device from client computing devices malicious code reports of attempted unwanted actions by malicious creatives of internet advertisements (ads) sent by the intermediaries to webpages being displayed to users, the internet advertisements promoting goods and/or services, 

wherein executing each malicious creative in a browser activates an unwanted action attempt by malicious code; 
each malicious code report including a malicious code creative identification and 










parsing each malicious code report to extract the malicious code creative identification and the intermediary identification for the malicious code; and 










feeding identification data of malicious creatives to intermediaries identified by the intermediary identifications of the malicious code reports.  



Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 10,657,254.


Patent No. 10,657,254 (16/732,016)  
Instant Application No.(17/014,792) 
Claim 1. A method for feeding identification data of malicious creatives existing in internet advertisements to a supply side platform (SSP), the method comprising: 
receiving from client computing devices malicious code reports of attempted unwanted actions by malicious creatives of internet advertisements (ads) requested from the SSPs by webpages being displayed to users, the internet advertisements promoting goods and/or services, 


wherein executing each malicious creative in a browser activates an unwanted action attempt by malicious code without user action; 

each malicious code report including a malicious code creative identification, a malicious code chain of events, and at least one of a malicious code demand side platform (DSP) identification or a malicious code seat identification; 

pre-processing each malicious code report to create pre-processed malicious code reports by: 

classifying a type of the unwanted action attempt for each malicious code report based on the malicious code chain of events; 

storing the pre-processed malicious code reports in a searchable database for a keep-alive period, wherein storing includes: 

parsing each pre-processed malicious code report to extract the malicious code creative identification, a SSP identification for the malicious code, and the malicious code demand side platform (DSP) identification or the malicious code seat identification;

storing the parsed pre-processed malicious code reports in the searchable database, each parsed pre-processed malicious code report including the malicious code creative identification, the SSP identification, a timestamp of the unwanted action attempt and the classification of the type of the unwanted action attempt; and 

feeding the stored parsed pre-processed malicious code reports to the SSPs based on the SSP identifications of the stored parsed pre-processed malicious code reports.


receiving at a feeding computing device from client computing devices malicious code reports of attempted unwanted actions by malicious creatives of internet advertisements (ads) sent by the intermediaries to webpages being displayed to users, the internet advertisements promoting goods and/or services, 

wherein executing each malicious creative in a browser activates an unwanted action attempt by malicious code; 


each malicious code report including a malicious code creative identification and an intermediary identification for the malicious code; 

















parsing each malicious code report to extract the malicious code creative identification and the intermediary identification for the malicious code; and 














feeding identification data of malicious creatives to intermediaries identified by the intermediary identifications of the malicious code reports.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 9-11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiravi Khozani et al. (US 2016/0328742 A1) in view of Ranadive et al. (US 8,516,590 B1, cited by the applicant in the 09/08/2020 IDS).
Regarding Claims 1, 9, and 17, Shiravi Khozani discloses
receiving at a feeding computing device from client computing devices malicious code reports of attempted unwanted actions by malicious creatives of internet advertisements (ads) sent by the intermediaries to webpages being displayed to users, the internet advertisements promoting goods and/or services ([0042], “generating one or more browsing objects corresponding to each of the one or more received advertising weblinks, the one or more browsing objects each including attributes related to characteristics of the one or more received advertising weblinks”, [0050], “creating an electronic profile of malicious software residing on a compromised computing device, the malicious software including instruction sets for accessing advertising weblinks”, [0074], “interaction level of the user with a website or an advertising banner”, [0147], “The set (i.e. report) of behaviour signatures that have been developed for identifying malware engaging online advertising fraud may be important for conducting automated binary analysis and code categorization”, see Fig. 1, computing device 104, command and control server 102), 
wherein executing each malicious creative in a browser activates an unwanted action attempt by malicious code ([0154], “attempt to hide fetching and browsing of advertising URLs from users of the infected host”, [0228], “dynamic code that may be executed in a web browser. A purpose of the bot may be to receive (or request) URLs from a server that are, or redirect to, online advertisements”, “The bot either simulates user behaviour to fetch these URLs or attempts to trick a user into manually fetching the URLs” i.e. an unwanted action); 
each malicious code report including a malicious code creative identification and an intermediary identification for the malicious code ([0147], “The set (i.e. report) of behaviour signatures (as malicious code creative identification) that have been developed for identifying malware engaging online advertising fraud”, [0148], “malware may be required to fetch the Uniform Resource Locators (URLs) for advertisements (as intermediary identification) that it may be targeting and load the URLs in a (simulated or real) web browser”, [0175], “URL that may be commonly associated with advertising traffic feeds”); and 
feeding identification data of malicious creatives to intermediaries identified by the intermediary identifications of the malicious code reports ([0019], “polling binary sample feeds to download new binary code for execution by at least one sandbox, and observation by sensors”, [0102], “The process 300 may begin with a feed of binary samples at 302 to a Collector, which provides an ordered queue of binaries to an instrumented binary execution environment at 304”, [0175], “URL that may be commonly associated with advertising traffic feeds”).  
Shiravi Khozani does not explicitly teach but Ranadive teaches
parsing each malicious code report to extract the malicious code creative identification and the intermediary identification for the malicious code (Col 6 Lines 15-24, “to parse pages' content and recognize patterns of information, such as signatures of known malware, the presence of script tags and iframes and their content, etc.”, Col 7 Lines 10-26, “script tags for which the source field is defined”);
Shiravi Khozani and Ranadive are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ranadive with the disclosure of Shiravi Khozani. The motivation/suggestion would have been to help determination that the advertisement is associated with malicious activity (Ranadive, Abstract).


Regarding Claims 2, 10, and 19,
adding to each malicious code report, internet protocol address information of the client computing devices (Shiravi Khozani, [0074], Ranadive, Col 23 Lines 39-40, “the IP address of the client”); and 
parsing from each malicious code report, user agent information of a type of browser of the client computing devices (Ranadive, Col 6 Lines 15-24, Shiravi Khozani, [0074] & [0306], “specific browser type”).


Regarding Claims 3, 11, and 20, the combined teaching of Shiravi Khozani and Ranadive teaches 
wherein the intermediary identification is one of a supply side platform (SSP)  identification, a demand side platform (DSP) identification or an ad provider identification of an ad provider that sent the malicious creative (Shiravi Khozani, [0071], “advertising service providers such as, for example, agencies, DSPs,”); and wherein each malicious code report includes: 
at least two of a malicious code seat identification, a copy of malicious code programming code of each malicious creative and a malicious code chain of events that lead to the unwanted action attempt, the malicious code chain of events having the timestamp of the unwanted action attempt (Shiravi Khozani, [0147-0152], “The set (i.e. report) of behaviour signatures that have been developed for identifying malware engaging online advertising fraud”, “Behaviour signatures may be developed that identify this behaviour, based on combinations of the following example behaviours during execution of the binary:”, “strings that are written to memory”, “pattern matching on network traffic that may be generated”).  

Allowable Subject Matter
Claims 4, 7, 12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection issued in this office action by filing a valid eTD.
None of the prior art, alone or in combination teaches the claim limitations of 
Claims 5-6, 8, 13-14 and 16 are allowable in view of their dependencies on claims 4, 7, 12 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497